 In the Matter of EUNICE IRON WORKS, INC., EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 15-RC-89.-Decided November 10,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.At the hearing, theEmployer moved to dismiss the petition upon the ground that theBoard does not have jurisdiction of the Employer's business.Forreasons hereinafter discussed, the motion is denied.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYEREunice Iron Works, Inc., a Louisiana corporation, is engaged inthe business of repairing machinery and drilling waterwells in andaround Eunice, Louisiana.Among the customers to whom the Em-ployer renders these services are oil producing companies, farmers,and municipalities.The water wells which the Employer drills forthe oil companies furnish the steam which is used as a source of energyin drilling oil wells.During the 6-month period preceding May1948, the Employer purchased approximately $31,500 worth of sup-plies and materials, of which 25 percent was obtained from sourcesoutside the State of Louisiana.During the same period, the serviceswhich the Employer rendered to its customers amounted to approxi-*Houston,Reynolds, and Murdock.SO N. L R. R., No. 51.817319-49-vol. 80-18259 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately $60,000, of which 35 percent represented work performed foroil producing companies who are engaged in interstate commerce.We find, contrary to its contention, that the Employer is engagedin commerce within the meaning of the National Labor Relations Act 1II.THE ORGANIZATIONINVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refused to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all the Employer's production and maintenance employees en-gaged in erecting, maintaining, installing, and repairing and/ordismantling machinery, excluding guards, watchmen, professional em-ployees, clerical employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Eunice IronWorks, Inc.,Eunice, Louisiana, an election by secret ballot shall be conducted asearly as possible, but not later than 30 days from the date of this Direc-tion, under the direction and supervision of the Regional Director forthe Fifteenth Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,as amended, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employees1Matter of Binns PassaicIron andBrass Foundry,77 N.L.R. B. 380.Matter of WichitaFalls Foundry and MachineCo., 69 N.L. It. B. 458. EUNICE IRON WORKS, INC.261who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for pur-poses of collective bargaining, by International Association ofMachinists.